PER CURIAM.
The State correctly concedes that it was error to add a twenty-five-year period of probation to the five-year period of incarceration in connection with the third-degree felony charge of Attempted Robbery. Since the appellant was sentenced as a habitual offender in connection with that charge, the maximum lawful sentence that could be imposed on the defendant in connection with that charge would be one not exceeding a total period of ten years. Accordingly, the probationary portion of the sentence imposed by the court upon the defendant in connection with the Attempted Robbery charge is hereby reduced from twenty-five years to five years.
As far as the competency issue is concerned, we affirm the judgment of the trial court. Naturally, such affirmance is without prejudice to the appellant seeking any relief that he might feel that he is entitled to under Fla. R.Crim. P. 3.850.
Lastly, we find no merit in the evidentiary issue raised by appellant and, accordingly, we do not further address it herein.
Affirmed as modified.